Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  
CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-8 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-8, a global positioning system (GPS) device configured to transmit is considered to read on 1 unit 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-11, 13-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOUTZITZIS et al. (Pub. No: US 2018-0150994) in view of TUSCH et al. (Pub. No.: US 2021-0279475).

As per Claim 1 FOUTZITZIS discloses A networked computer system for objects in video images, comprising (Figs. 1-3, 5-10 [0032-0034] [0036-0037] [0064]): 
a user display device (Fig. 1 units 14 [0042]); a camera including (Fig. 1 camera 26 [0042-0044]): an imaging device having a 360° field-of-view (Figs. 1-3, 5-10 [0008] [0030-0033] [0037-0039]); 
and a global positioning system (GPS) device configured to transmit geographic location data including information indicating the geographic location of the camera (Figs. 1-3, 5-10 geographic coordinates [0036-0039] [0051] [0055-0058] [0066] [0074-0076]); 
receiving live-stream video images from the camera (Figs. 1-3, 5-10 [0030-0033] [0037-0039]); 
detecting an object of interest within the live-stream video images (Figs. 1-3, 5-10 object exists [0037-0039] [0057-0058] [0071] – See at least displayed object Fig. 25); 
determining pixel coordinates associated with a center of the detected object of interest (Figs. 1-3, 5-10 object center point and pixel coordinate data [0036-0037, 0040] [0069-0073] [0076-0078]); 
receiving the geographic location data from the camera (Figs. 1-3, 5-10, 25-27 geographic coordinates [0036-0039] [0051] [0055-0058] [0066] [0074-0076]); 
determining a geographic location of the object of interest based on the determined pixel coordinates and the geographic location of the camera (Figs. 1-3, 5-10, 25-27 - for pixel data [0036-0039] [0051] [0055-0058]); 
and displaying the live-stream video images on the user display device including a visual indicator of the object of interest and the determined geographic location of the object of interest (Figs. 1-3, 5-10 – and see Figs. 25-27 see item 92 for geo location data and the visual indicator at least 96 [0043-0044] [0051] [0054-0056])
FOUTZITZIS does not disclose but TUSCH discloses recognizing objects in video images (Figs. 1-6 at least facial object recognition [0122-0125] [0155-0157]); and an object recognition system including a processor programmed to execute an algorithm (Figs. 1-6 object detection algorithm [0068-0071] at least facial object recognition [0122-0125] [0155-0157] processor [0287] [0328])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recognizing objects in video images; and an object recognition system including a processor programmed to execute an algorithm as taught by TUSCH into the system of FOUTZITZIS because of the benefit taught by TUSCH to disclose the additional step of object recognition to complement the features of object detection of FOUTZITZIS and said system would benefit from the additional capability from a critically related teaching for object of interest processing in video captured data.

As per Claim 2 FOUTZITZIS discloses The system of claim 1, wherein including the steps of (See Said analysis for Claim 1): 
determining the pixel coordinates including an x-coordinate and a y-coordinate (Figs. 1-3, 5-10 [0046-0048] [0069] [0072-0076]); determining a yaw angle based on the x-coordinate (Figs. 1-3, 5-10 yaw 64 [0047] [0066] [0075-0076]); determining a tilt angle based on the y-coordinate (Figs. 1-3, 5-10 [0046-0048] [0075-0076] [0081] [0097]); and determining the geographic location of the object of interest based on the yaw angle and the tilt angle (Figs. 1-3, 5-10 [0046-0048] object data [0075-0078] image object [0088-0093] geographic coordinates [0096-0097])
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 3 FOUTZITZIS discloses The system of claim 2, wherein including the steps of: 
receiving the geographic location data from the camera including an elevation of the camera (Figs. 1-3, 5-10 elevation [0046-0048] [0055-0057] geographic coordinates [0096-0097]); and determining the geographic location of the object of interest based on the elevation of the camera (Figs. 1-3, 5-10 elevation [0046-0048] [0055-0057] [0066-0070] geographic coordinates [0096-0097])
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 5 FOUTZITZIS discloses The system of claim 2, including the steps of: 
receiving the geographic location data including a camera bearing (Figs. 1-3, 5-10, 25-27 bearing data of camera and for use of object determination [0048] [0066] [0075-0079]); and determining a bearing of the object of interest based on the camera bearing and the yaw angle (Figs. 1-3, 5-10, 25-27 bearing data and yaw [0047] [0066] [0075-0079] [0100]); and determining the geographic location of the object of interest based on the determined bearing of the object of interest (Figs. 1-3, 5-10, 25-27 bearing data of camera and for use of object determination – match for the object [0066] [0075-0079] [0084-0085, 0089]).
FOUTZITZIS does not disclose but TUSCH discloses wherein the processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 6 FOUTZITZIS discloses The system of claim 2, including the steps of: 
receiving the geographic location data including a latitude and a longitude of the camera (Figs. 1-3, 5-10, 25-27 lat/lon pair [0115-0118]);  
and determining the geographic location of the object of interest including an object latitude and an object longitude based on the latitude and the longitude of the camera (Figs. 1-3, 5-10 – see displays at least 25-27 [0047-0048] [0115-0118] outputting the object location geographic coordinates on the screen for the object [0056-0058] [0060-0066]). 
FOUTZITZIS does not disclose but TUSCH discloses wherein the processor is programmed to execute the algorithm (See said analysis for Claim 1)


As per Claim 7 FOUTZITZIS discloses The system of claim 6, including the steps of: displaying the visual indicator including the object latitude and the object longitude (Figs. 1-3, 5-10 [0047-0048] – see displays at least 25-27 [0115-0118] outputting the object location geographic coordinates on the screen for the object in the window pane 92 as the visual indicator of coordinate numbers for the object on screen [0056-0058] [0060-0066]).
FOUTZITZIS does not disclose but TUSCH discloses wherein the processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 9 FOUTZITZIS discloses A method of operating a networked computer system for video images, the networked computer system including (Figs. 1-3, 5-10 [Abstract] – See said analysis for Claim 1)
a user display device (See said analysis for Claim 1), a camera including an imaging device having a 360° field-of-view and a GPS device configured to transmit geographic location data including information indicating the geographic location of the camera (See said analysis for Claim 1), the method including the steps of: receiving live-stream video images from the camera (See said analysis for Claim 1); 
detecting an object of interest within the live-stream video images (See said analysis for Claim 1); determining pixel coordinates associated with a center of the detected object of interest (See said analysis for Claim 1); 
receiving the geographic location data from the camera (See said analysis for Claim 1); 
determining a geographic location of the object of interest based on the determined pixel coordinates and the geographic location of the camera (See said analysis for Claim 1); 
and displaying the live-stream video images on the user display device including a visual indicator of the object of interest and the determined geographic location of the object of interest (See said analysis for Claim 1).
FOUTZITZIS does not disclose but TUSCH discloses for recognizing objects in video images (See said analysis for Claim 1); and an object recognition system including a processor, performing an algorithm (See said analysis for Claim 1).

As per Claim 10 FOUTZITZIS discloses The method of claim 9, including the steps of (See said analysis for Claim 2): 
determining the pixel coordinates including an x-coordinate and a y-coordinate (See said analysis for Claim 2); determining a yaw angle based on the x-coordinate (See said analysis for Claim 2); determining a tilt angle based on the y-coordinate (See said analysis for Claim 2); and determining the geographic location of the object of interest based on the yaw angle and the tilt angle (See said analysis for Claim 2)
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 11 FOUTZITZIS discloses The method of claim 10, including the steps of: 
receiving the geographic location data from the camera including an elevation of the camera (See said analysis for Claim 3); and determining the geographic location of the object of interest based on the elevation of the camera (See said analysis for Claim 3).
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 13 FOUTZITZIS discloses The method of claim 10, including the steps of: 

receiving the geographic location data including a camera bearing (See said analysis for Claim 5); and determining a bearing of the object of interest based on the camera bearing and the yaw angle (See said analysis for Claim 5); and determining the geographic location of the object of interest based on the determined bearing of the object of interest (See said analysis for Claim 5)

FOUTZITZIS does not disclose but TUSCH discloses the processor performing the algorithm (See said analysis for Claim 5)

As per Claim 14 FOUTZITZIS discloses The method of claim 10, including the steps of: 
receiving the geographic location data including a latitude and a longitude of the camera (See said analysis for Claim 6); and determining the geographic location of the object of interest including an object latitude and an object longitude based on the latitude and the longitude of the camera (See said analysis for Claim 6)
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 15 FOUTZITZIS discloses The method of claim 14, including the steps of: 
displaying the visual indicator including the object latitude and the object longitude (See said analysis for Claim 7).
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 17 FOUTZITZIS discloses A non-transitory computer-readable storage media having computer-executable instructions embodied thereon (Figs. 1-2 [0009-0011]) to operate a networked computer system for video images, the networked computer system including (Figs. 1-3, 5-10 [Abstract])
a user display device (See said analysis for Claim 1), a camera including an imaging device having a 360° field-of-view and a GPS device configured to transmit geographic location data including information indicating the geographic location of the camera (See said analysis for Claim 1), including the steps of: 
receiving live-stream video images from the camera (See said analysis for Claim 1); detecting an object of interest within the live-stream video images (See said analysis for Claim 1); determining pixel coordinates associated with a center of the detected object of interest (See said analysis for Claim 1); receiving the geographic location data from the camera (See said analysis for Claim 1); determining a geographic location of the object of interest based on the determined pixel coordinates and the geographic location of the camera (See said analysis for Claim 1); and displaying the live-stream video images on the user display device including a visual indicator of the object of interest and the determined geographic location of the object of interest (See said analysis for Claim 1)
FOUTZITZIS does not disclose but TUSCH discloses for recognizing objects in video images (See said analysis for Claim 1); and an object recognition system including a processor (See said analysis for Claim 1), cause the processor to perform an algorithm (See said analysis for Claim 1) 

As per Claim 18 FOUTZITZIS discloses The non-transitory computer-readable storage media of claim 17, wherein the computer-executable instructions cause the steps of (See said analysis for Claim 17): 
determining the pixel coordinates including an x-coordinate and a y-coordinate; determining a yaw angle based on the x-coordinate (See said analysis for Claim 2); determining a tilt angle based on the y-coordinate (See said analysis for Claim 2); and determining the geographic location of the object of interest based on the yaw angle and the tilt angle (See said analysis for Claim 2)
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

As per Claim 20 FOUTZITZIS discloses The non-transitory computer-readable storage media of claim 17, wherein the computer-executable instructions cause (See said analysis for Claim 17): 
receiving the geographic location data including a latitude and a longitude of the camera (See said analysis for Claim 6); and determining the geographic location of the object of interest including an object latitude and an object longitude based on the latitude and the longitude of the camera (See said analysis for Claim 6); and displaying the visual indicator including the object latitude and the object longitude (See said analysis for Claim 7).
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)

Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOUTZITZIS et al. (Pub. No: US 2018-0150994) in view of TUSCH et al. (Pub. No.: US 2021-0279475), as applied in Claims 1-3, 5-7, 9-11, 13-15, 17-18, 20, and further in view of SMITH et al. (Pub. No.: US 2019-0325227)


As per Claim 8 FOUTZITZIS discloses The system of claim 1, further comprising 
processes full-frame 360-degree video images (Figs. 1-3, 5-10 [0008] [0030-0033] [0037-0039]) for use in detecting the object of interest within the live-stream video images (Figs. 1-3, 5-10 object exists [0037-0039] [0057-0058] [0071] – See at least displayed object Fig. 25 and see analysis for Claim 1).
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)
FOUTZITZIS and TUSCH do not disclose but SMITH discloses a training system programmed to generate an image recognition training model for use by the object recognition system, the training system including an artificial intelligence (AI) system programmed to processes images to train the image recognition training model (Figs. 1, 4-10 CNN training and classifier modeling – video stream [0033] [0042] [0047]); including the steps of: accessing the image recognition training model for use in detecting the object of interest (Figs. 1, 4-10 block 404-406 [0033] [0042] [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a training system programmed to generate an image recognition training model for use by the object recognition system, the training system including an artificial intelligence (AI) system programmed to processes images to train the image recognition training model; including the steps of: accessing the image recognition training model for use in detecting the object of interest as taught by SMITH into the system of FOUTZITZIS and TUSCH because of the benefit taught by SMITH to incorporate AI for object detection and recognition whereby FOUTZITZIS and TUSCH are in related fields of endeavor as well as related in object of interest processing in captured video and said systems benefit from the automated and intelligent options for object detection and recognition to achieve a higher probability of desired outcome as well as improvements in automation.

As per Claim 16 FOUTZITZIS discloses The method of claim 9, including the steps of: 
detecting within the live-stream video images (See said analysis for Claim 8); full-frame 360-degree video images (See said analysis for Claim 8).
FOUTZITZIS does not disclose but TUSCH discloses processor is programmed to execute the algorithm (See said analysis for Claim 1)
FOUTZITZIS and TUSCH do not disclose but SMITH discloses accessing the image recognition training model for use in detecting the object of interest (See said analysis for Claim 8 - Figs. 1, 4-10 block 404-406 [0033] [0042] [0047]); wherein the image recognition training model is trained using a training system including an AI system programmed to processes images (See said analysis for Claim 8 - Figs. 1, 4-10 block 404-406 [0033] [0042] [0047]) (The motivation that applied in Claim 8 applies equally to Claim 16)

Allowable Subject Matter
Claims 4, 12, 19 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 12, 19 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of Claim 3, wherein the processor is programmed to execute the algorithm including the steps of: determining an angular distance of the object of interest based on the elevation of the camera and the tilt angle; and determining the geographic location of the object of interest based on the determined angular distance" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 11, including the processor performing the algorithm including the steps of: determining an angular distance of the object of interest based on the elevation of the camera and the tilt angle; and determining the geographic location of the object of interest based on the determined angular distance" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable storage media of claim 17, wherein the computer-executable instructions cause the processor to perform the algorithm including the steps of: receiving the geographic location data from the camera including an elevation of the camera; and determining an angular distance of the object of interest based on the elevation of the camera and the tilt angle; and determining the geographic location of the object of interest based on the determined angular distance" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 4, 12, 19 the closest prior art of record FOUTZITZIS et al. (Pub. No: US 2018-0150994), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  FOUTZITZIS only discloses A method of operating a networked computer system for video images, the networked computer system including a display, a camera with a 360° field-of-view, a GPS device that transmits geographic location data including information indicating the geographic location of the camera, receiving live-stream video images from the camera, detecting an object of interest within the live-stream video images, determining pixel coordinates associated with a center of the detected object of interest, receiving the geographic location data from the camera, determining a geographic location of the object of interest based on the determined pixel coordinates and the geographic location of the camera, and displaying the live-stream video images on the user display device including a visual indicator of the object of interest and the determined geographic location of the object of interest.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481